Citation Nr: 1231006	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-11 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which reopened and denied the Veteran's claim of entitlement to service connection for traumatic arthritis, post operative, right knee.  In October 2008, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in April 2009.

In October 2010, the Veteran presented sworn testimony during a video conference hearing in Muskogee, Oklahoma, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In April 2011, the Board reopened and remanded the Veteran's claim of entitlement to service connection for a right knee disability to the Appeals Management Center (AMC) for further evidentiary development, including obtaining outstanding VA treatment records, attempting to obtain outstanding private treatment records from Dr. B. M., and scheduling the Veteran for a VA examination.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained updated VA treatment records and sent the Veteran a letter in April 2011 asking that he complete a release of information for Dr. B. M.  In February 2012, the Veteran responded that Dr. B. M.'s office had closed and there were no records to obtain.  Finally, the AMC provided the Veteran with a VA examination in August 2011.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.

In October 2011, the Veteran submitted a statement indicating that he wished to reopen his previously denied claim of entitlement to service connection for a left knee disability and to file a claim for service connection for a back disability.  Thus, the issues of whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for a left knee disability and entitlement to service connection for a back disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

A right knee disability was noted at enlistment and did not undergo a worsening or aggravation therein, and the Veteran's current right knee disability is not otherwise shown to be related to service.


CONCLUSION OF LAW

The Veteran's right knee disability was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to the initial adjudication of the Veteran's claim, a letter dated in February 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio at 187.

The February 2008 letter also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination report are in the file.  Private treatment records identified by the Veteran have been obtained, to the extent possible.  The Veteran identified Dr. B. M. as having treated his right leg fracture prior to service.  VA attempted to secure a release of information from the Veteran for these records.  However, as noted above, a February 2012 note from the Veteran indicated that Dr. B. M.'s office had closed and that there were no records available.  The Veteran has at no time referenced other outstanding and available records that he wanted VA to obtain or that he felt were relevant to the claim.  Therefore, the Board finds that VA has fulfilled its duty to obtain treatment records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The record indicates that the Veteran underwent a VA examination for his right knee disability in August 2011.  The results from that examination have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim of entitlement to service connection for a right knee disability.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran contends that he had a preexisting right knee disability that was aggravated by his military service.  Specifically, he asserts that he broke his right leg/knee at age eight and that the rigors of boot camp aggravated this preexisting disability.  Therefore, he believes service connection for aggravation of a preexisting condition is warranted.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1110 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2011).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Cases, like this one, in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2011).

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Veteran's May 1972 entrance Report of Medical History noted that the Veteran broke his leg, requiring surgery, at age eight, and had no current problems.  There were no other abnormalities related to his right leg or knee noted.  This condition was not considered disqualifying and the Veteran was marked as mentally and physically qualified for service.  

As a right leg fracture was noted on entrance to active duty, the presumption of soundness does not apply.  Therefore, the issue before the Board is whether there was an increase in disability during such service; if so, the pre-existing disability will be considered to have been aggravated by military unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).

Shortly after his entrance to service, the Veteran was seen in sick call for complaints of right knee pain in June 1972.  At that time, the Veteran reported that, despite his reporting no problems with his right leg and knee at his entrance examination, he had limited activity in physical education classes as a result of his history of a right knee/leg fracture.  An x-ray performed at that time showed post fracture reduction arthritis of the right knee.  In July 1972, he was referred to the Medical Board and discharged for erroneous enlistment.  The Medical Board report indicated that the Veteran had experienced intermittent pain and stiffness in his right knee, especially when walking long distances, from the time of the initial injury.  The Medical Board concluded that the Veteran was unfit for duty and that his right knee disability had preexisted service and had not been aggravated therein.  The Veteran was informed of the contents of the Medical Board's report and declined to submit a rebuttal statement or otherwise disagree with the Medical Board's findings.  As such, the service treatment records do not reflect a worsening of the Veteran's preexisting disability in service.  Prior to service, the Veteran experienced intermittent pain and stiffness and limited physical activity.  His pain upon increased physical activity appears consistent with these pre-service symptoms.  Further, there is no evidence that the arthritis found in June 1972 was worse than any arthritis or right knee disability that preexisted service.  The Board notes that the Veteran now claims that he experienced no symptoms relating to his right knee after the recovery period from his initial injury and that he engaged in unlimited physical activity prior to military service.  However, this is directly contradicted by his contemporaneous assertions of limited physical activity and intermittent pain since the initial injury when seeking medical attention and before the Medical Board in 1972.  In this case, the Board places greater weight of probative value on the history the Veteran presented to medical professionals for treatment and discharge purposes in connection with his military service decades ago than it does on his recent statements to VA in connection with his claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  The contemporaneous medical evidence of record, including the June 1972 service treatment records and July 1972 Medical Board report, is more persuasive and credible than the Veteran's current assertions, 40 years later and in conjunction with his claim for benefits.

As noted above, the Veteran was afforded a VA examination in August 2011 to determine whether his preexisting right knee disability was aggravated by his military service.  The examiner reviewed the entire claims file, including the service treatment records and Medical Board report, and concluded that the Veteran's preexisting right knee disability was not aggravated by service.  She explained that there was no evidence of additional fracture, dislocation, or trauma in service or other worsening of the Veteran's preexisting right knee disability while in service.  She further noted that there was no evidence of treatment for a chronic right knee disability within 10 years of discharge, supporting her finding of no increase in disability in service.

The Board notes that the Veteran has submitted statements from two private physicians which he claims are sufficient to grant service connection on the basis of aggravation.  The first, an August 2008 letter from Dr. E. A. L. stated that the rigors of military resulted in permanent to the Veteran's right knee disability.  However, Dr. E. A. L. did not discuss the Veteran's preexisting right knee disability or provide a rationale for his opinion, diminishing its probative value.  The second medical opinion, a May 2009 Independent Medical Examination by Dr. J. W. E., provided a positive nexus opinion, but included multiple inaccuracies that limit its probative value.  Notably, Dr. J. W. E. states that no x-rays were taken in service and that the Veteran was fully capable of an active duty lifestyle prior to service.  These assertions are directly contradicted by the service treatment records, including a June 1972 x-ray showing that the Veteran already had arthritis of the right knee and the Medical Board report and service treatment records indicating that the Veteran was limited in his physical activities and experienced intermittent pain and stiffness prior to service.  Insomuch as Dr. J. W. E.'s medical opinion is predicated on these inaccurate facts, the Board finds that it is less probative than the August 2011 examiner's opinion which is based on an accurate history.  

The Board is free to favor one medical opinion over another as long as it provides an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  For the reasons discussed above, the Board finds Drs. E. A. L. and J. W. E.'s opinions to be less probative than the August 2011 VA examiner's opinion.  As such, they are insufficient to grant service connection on the basis of aggravation for a right knee disability.

Additionally, the Board has considered the Veteran's lay contentions, and is aware that the Veteran is competent to describe his symptoms in service and thereafter.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Although he now asserts that he did not experience any right knee symptoms prior to his military service, this is contradicted by the contemporaneous medical evidence, as discussed in detail above.  While the Veteran is competent to attest to his in-service symptoms, his assertions many years later are less credible than the contemporaneous service treatment records and Medical Board report.  The medical evidence of record indicates that the Veteran's right knee disability did not undergo a worsening during his military service.  As there is no sufficiently probative medical evidence to the contrary, the Board finds the medical evidence of record to be more probative than the Veteran's lay statements made many years after service.  Thus, the Board finds that an increase in severity in service may not be conceded, and that the preexisting disability underwent no worsening in service.

For the reasons explained above, the Board finds that the Veteran had a right knee disability prior to his entry into service, and that, based on all of the evidence, there was no increase in the severity of the preexisting right knee disability during or due to his military service.  As such, the presumption of aggravation is not for application.  The preponderance of the evidence is against a finding that the Veteran's right knee disability was aggravated during service.  Accordingly, the Board finds that the claim of entitlement to service connection for a right knee disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a right knee disability is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


